DETAILED ACTION

Claim Objections
Claims 2, 4-5, 7-9, 13-18, and 20-21 are objected to because of the following informalities:  claims 2, 4-5, 7-9, and 15-16 recite the term “The interlayer” and claims 13-14 and 17-18 recite “The multiple layer interlayer”.  For proper antecedent basis and consistency for the preambles of the dependent claims, please select one of the above cited preambles for the dependent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-9, 13-18, 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8-9, 13, 21, 22-23, 25, and 26 recite the term “chosen from”.  It is not clear if this is a closed or open group.  Examiner assumes that “chosen from” is equivalent to “selected from a group consisting of..”.  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-9, 14, 17-18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oowashi et al. (US 20160129673) in view of Marklow (GB 1146539) and Hoffmann et al. (US 20100203275).
Oowashi discloses an interlayer film formed from at least three layers with each layer formed from thermoplastic materials such polyesters, polyvinyl acetals, and the like, wherein the composition in each layer can be the same or different (para. 0016-0044).  Providing outer layers on either side of a central layer provides migration of moisture to the central layer (para. 0038).  The visible transparency is over 20% and has a haze of less than 10% (para. 0121 and 0123). However, Oowashi is silent to the claimed polyesteramide composition as comprising any of the first, second, or third layers.
Marklow discloses polyesters, polyesteramides, and the like are used as interlayers in glass laminates, wherein the polyesteramide layer is disposed between two sheets of glass and entire document).  Therefore, Marklow considers polyesters, polyesteramides, and the like to be functional equivalents.  As such, it would have been obvious to one ordinary skill in the art to use the sheets formed by Hoffman as the interlayer sheet of Marklow because it is disclosed by Marklow that such materials provide ease of processing.
Concerning claims 1, 8-9, 22, and 25, Hoffmann discloses the polyesteramide is formed from 10 to 100 mol% of an alkyl-substituted bis(aminocyclohexyl)methane and/or bis(aminocyclohexyl)propane and optionally 0 to 90 mol% of other cycloaliphatic or aliphatic diamines and a dicarboxylic acid having the claimed structure (equivalent to the claimed diacid), wherein this forms the segment R1 and a segment R2 that is a diol that is a cycloaliphatic C6-C36 diol that includes cyclohexanedimethanol (abstract; para. 0016-0025, 0031-0041, 0044-0057, and 0060).  While it is agreed that Hoffmann does not explicitly recite the content of the diacid and diol in terms of mol%, Examiner notes that Hoffmann discloses that the diamine is disclosed in mol% within the claimed range and with the dicarboxylic acid, forming the segment R1, is 40 to 95% by weight of the elastomer and R2, which is the diol segment has a content of 5 to 60% by weight (para. 0041).  Given that the diamine is found within the claimed range, the diol and diacid, would be within the claimed ranges because the resulting elastomer has a transmittance and haze that is the same as that disclosed in the instant application.  With respect to claim 18, the haze of the sheet is no more than 10% (para. 0040).  
Regarding claims 21 and 23, the diamine is preferred to be MACM, which is 3,3’-dimethyl-4,4’-diaminodicyclohexylmethane, which is the same as 4,4’-methylenebis(2-methylcyclohexylamine) (para. 0045-0047 and 0057).  Concerning the diacid claimed, para. 0056).  Given that Hoffmann discloses the same polyesteramide as claimed, the inherent viscosity, Tg, mean break height, and storage modulus of the layer formed from the composition disclosed would meet the instant limitations.  The polyesteramide of Hoffman provides improved visible transparency and improved toughness (para. 0023).  Examiner notes that as shown in the Table, changing the components of the compositions results in different mechanical and optical properties (Table). As such, it would have been obvious to one of ordinary skill in the art to use the polyesteramides of Hoffman as at least one of the resins of the layers of Oowashi, in order to have improved toughness and visible transparency.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oowashi et al. (US 20160129673) in view of Marklow (GB 1146539) and Hoffmann et al. (US 20100203275) as applied to claim 21 above, and further in view of Hoeschele (US 4013624).
The prior art discloses the above but is silent to the addition of a branching agent.
Hoeschele discloses branched thermoplastic copolyesters, wherein branching agents such as trimellitic acid are added at an amount of 0.3 to 1.2 equivalents per 100 mols of dicarboxylic acid (or e.g. 0.07 wt% in Example 1B) (col. 5, lines 8-52).  The addition of these branching agents in the amount as claimed allows for mechanical and thermal properties (col. 1, lines 35-48).  As such, it would have been obvious to one of ordinary skill in the art to add the branching agent as claimed and in the amount as claimed, in order to improve mechanical and thermal properties.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oowashi et al. (US 20160129673) in view of Marklow (GB 1146539) and Hoffmann et al. (US 20100203275) as applied to claim 1 above, and further in view of Dow Corning Silane Guide (Hereafter “Dow Silane Guide”).
The prior art discloses the above but is silent to the addition of a silane additive.
The Dow Silane Guide discloses silanes are added to resin compositions to improve bonding between a filler and resin and/or resin to inorganic surfaces (pp. 8-10).  As such, it would have been obvious to one of ordinary skill in the art to add a silane additive to the resin compositions as shown above,  in order to improve bonding between the resins and the filler and/or inorganic surface such as glass.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7-9, 13-18, and 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11242456 in view of Oowashi et al. (US 20160129673) and Dow Corning Silane Guide (Hereafter “Dow Silane Guide”). Both sets of claims are directed to an interlayer comprising at least one layer formed para. 0016-0044).  Providing outer layers on either side of a central layer provides migration of moisture to the central layer (para. 0038).  As such, it would have been obvious to one of ordinary skill in the art to have the inner layer be different in composition or same, in order to provide prevention of migration of moisture.  The Dow Silane Guide discloses silanes are added to resin compositions to improve bonding between a filler and resin and/or resin to inorganic surfaces (pp. 8-10).  As such, it would have been obvious to one of ordinary skill in the art to add a silane additive to the resin compositions as shown above,  in order to improve bonding between the resins and the filler and/or inorganic surface such as glass.

Claims 1-2, 4-5, 7-9, 13-18, and 20-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/646154 in view of Oowashi et al. (US 20160129673) and Dow Corning Silane Guide (Hereafter “Dow Silane Guide”). Both sets of claims are directed to an interlayer comprising at least one layer formed from a polyesteramide having the claimed composition and used in a glass laminate.  However, the ‘154 application is silent to the further layers as claimed and a silane additive.    Oowashi discloses an interlayer film formed from at least three layers with each layer formed from thermoplastic materials such polyesters, polyvinyl acetals, para. 0016-0044).  Providing outer layers on either side of a central layer provides migration of moisture to the central layer (para. 0038).  As such, it would have been obvious to one of ordinary skill in the art to have the inner layer be different in composition or same, in order to provide prevention of migration of moisture.  The Dow Silane Guide discloses silanes are added to resin compositions to improve bonding between a filler and resin and/or resin to inorganic surfaces (pp. 8-10).  As such, it would have been obvious to one of ordinary skill in the art to add a silane additive to the resin compositions as shown above,  in order to improve bonding between the resins and the filler and/or inorganic surface such as glass. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783